Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       07-3079



                               ALFREDO F. RAVAGO,

                                                            Petitioner,


                                          v.


                     MERIT SYSTEMS PROTECTION BOARD,

                                                            Respondent.


      Alfredo F. Ravago, of Olongapo City,Philippines, pro se.

       Michael A. Carney, General Attorney, Office of the General Counsel, United
States Merit Systems Protection Board, of Washington, DC, for respondent. With him
on the brief were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General
Counsel, and Sara B. Rearden, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                        07-3079


                                ALFREDO F. RAVAGO,

                                                 Petitioner,

                                            v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent.


                          ____________________________

                              DECIDED: June 8, 2007
                          ____________________________


Before MICHEL, Chief Judge, and LOURIE and RADER, Circuit Judges.

PER CURIAM.

                                      DECISION

      Alfredo F. Ravago (“Ravago”) appeals from the final decision of the Merit

Systems Protection Board (the “Board”) dismissing his appeal from the final decision of

the Office of Personnel Management (“OPM”) that denied his application for retirement

benefits as untimely. Ravago v. Office of Pers. Mgmt., SF-0831-06-0494-I-1 (M.S.P.B.

Nov. 15, 2006) (initial decision dated July 28, 2006). Because substantial evidence

supports the Board’s decision, we affirm.
                                     BACKGROUND

        Ravago retired from his position in the Transportation Department of the U.S.

Navy Public Works Center at Subic Bay, Philippines on February 28, 1986 with thirty-six

years, three months, and three days creditable service with the U.S. Forces Philippines.

On April 16, 1986, Ravago applied to OPM for a Civil Service Retirement System

(“CSRS”) annuity. In a May 31, 1988 initial decision, OPM denied Ravago’s request for

retirement benefits, stating that he did not have the requisite five years of service ending

in an appointment that was subject to CSRS coverage because his service after

November 13, 1950 was excluded from CSRS coverage by Executive Order 10180.

The notice included instructions on how to request reconsideration of the initial decision

and explained that the request must be made within thirty days of the date of the initial

decision, unless he failed to receive notice of the time limit or was prevented from

responding by a cause beyond his control.

       On May 5, 1999, almost eleven years after the initial decision, Ravago sent a

letter to OPM requesting reconsideration “of OPM initial decision.” The letter states that

a copy of the referenced decision was attached, but it is not in evidence, and the parties

appear to dispute which OPM correspondence Ravago may have attached. In any

case, OPM interpreted the May 5, 1999 letter as a request for reconsideration of the

May 31, 1988 initial decision. In its February 14, 2000 response to the request for

reconsideration, OPM thus found that the request was not timely because it was not

filed within the allowable time limit and Ravago had not provided evidence or argument

that would justify an extension of the time limit. The February 14, 2000 letter also noted

that other correspondence between Ravago and OPM did “not constitute a new initial




07-3079                                  -2-
decision on [his] application for benefits” and did not begin a new and separate

application for benefits. Finally, the February 14, 2000 letter specifically stated that it

was the “final decision of OPM on [the] matter” and provided instructions on how to

appeal the decision to the Board, noting that the time limit for appeal was thirty days

after the date of the decision or after receipt of the decision, whichever was later.

         On March 20, 2006, Ravago filed his petition appealing the OPM decision to the

Board.     OPM provided a copy of its file on Ravago’s application to the Board and

objected to the appeal as untimely on April 19, 2006. In an Order on May 15, 2006, the

administrative judge (“AJ”) ordered Ravago to provide evidence establishing good

cause for the delay in filing his appeal past the normal thirty-day deadline. Again, in a

May 31, 2006 Order, the AJ informed Ravago that he was obligated to show good

cause for the delay in filing his appeal and extended the deadline for the close of

evidence by fifteen days to June 30, 2006. Both of the AJ’s Orders summarized the law

applicable to the timing of appeals to the Board and the requirements for Ravago to be

eligible for CSRS benefits. On June 5, 2006, the AJ received a response to his May 15,

2006 Order that addressed the merits of Ravago’s appeal, but did not address its

untimeliness. The AJ issued an Initial Decision on July 28, 2006 dismissing Ravago’s

appeal as untimely without good cause having been shown for the delay. On November

15, 2006, the Board found that no new evidence had been presented to it and that the

AJ had made no errors of law, and thus it denied Ravago’s petition for review. The

Initial Decision became the final decision of the Board. See 5 C.F.R. § 1201.113.

         Ravago timely appealed to this court, and we have jurisdiction pursuant to 28

U.S.C. § 1295(a)(9).




07-3079                                  -3-
                                      DISCUSSION

       The scope of our review in an appeal from a decision of the Board is limited. We

must affirm the Board’s decision unless it was “(1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence.” 5 U.S.C. § 7703(c); see Walls v. Merit Sys. Prot. Bd., 29 F.3d

1578, 1581 (Fed. Cir. 2003) (stating that this standard specifically applies to review of a

Board decision to deny a good cause waiver). Generally, “an appeal must be filed no

later than 30 days after the effective date, if any, of the action being appealed, or 30

days after the date of receipt of the agency's decision, whichever is later.” 5 C.F.R. §

1201.22(b)(1). “If a party does not submit an appeal within the time set by statute,

regulation, or order of a judge, it will be dismissed as untimely filed unless a good

reason for the delay is shown.” 5 C.F.R. § 1201.22(c). Ravago bore the burden of

proof with respect to the timeliness of his appeal. 5 C.F.R. § 1201.56(a)(2)(ii).

       On appeal, Ravago argues that the Board erred in failing to address the merits of

his claim. Ravago argues, apparently for the first time, that he never received the May

31, 1988 initial decision of OPM and that that led to the confusion about which decisions

of OPM he was appealing. He argues that the timing of his appeals and whether OPM

properly provided reconsideration must be determined in light of that fact.           The

government responds that Ravago was given clear notice of the applicable time limit for

appeal and failed to establish the existence of circumstances beyond his control that

kept him from filing on time. The government also adds that in light of Ravago’s May 5,




07-3079                                 -4-
1999 letter requesting reconsideration of OPM’s initial decision, it is highly unlikely that

Ravago never received the May 31, 1988 initial decision.

       We agree with the government that substantial evidence supports the Board’s

dismissal of Ravago’s appeal. Even assuming that Ravago’s assertions concerning the

alleged errors made by OPM were true, the record shows that Ravago had clear notice

in the February 14, 2000 decision that it was OPM’s final decision on his application. It

was thus incumbent upon Ravago to present whatever errors he believed had been

made by OPM in an appeal to the Board within the thirty-day deadline clearly identified

in the February 14, 2000 decision. However, Ravago failed to file his appeal to the

Board until March 20, 2006, more than six years later. Although the AJ clearly notified

Ravago of the need to show good cause for the six-year delay in filing his appeal to the

Board (not even considering the delay in any prior proceedings), Ravago failed to

provide any reason for the delay in his appeal to the Board. We therefore affirm the

Board’s decision dismissing Ravago’s appeal as untimely.




07-3079                                  -5-